DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 are objected to because of the following informalities:  claim 1 recites “a motor element installed inside the sealed container and serves” which should either read “which serves” or “and serving” or similar.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0010412 to Liu et al. (Liu hereinafter) in view of US PGPub 2015/0354579 to Ohnishi (Ohnishi).
Regarding claim 1, Liu teaches a compressor (100) comprising a sealed container (1), a compression element (3, 4) configured to compress refrigerant, and a motor element (7) which drives the compression element.  Liu does not teach the claimed pressure switch.  Ohnishi teaches another compressor generally, and particularly teaches a high pressure switch (24) installed at the windings (21, 22, 23) of the compressor and configured to open normally closed contacts at a designated high pressure (paragraph 7, “opened” and “predetermined value”) by virtue of its connection to connection parts of the windings (21-23, see Fig. 1).  Ohnishi teaches that this allows safe operation of the 
Regarding claim 2, Liu teaches the use of “a single-phase or multi-phase motor”.  As Ohnishi teaches that three phase motors are known, it would have been obvious to embody the motor of Liu as a three-phase motor in order to design a particular device for production and/or use.  Furthermore, Liu teaches that the high pressure switch is connected to a neutral point of the windings that is the connection parts.
Regarding claim 3, Liu teaches the use of single-phase motors as discussed above.  While Liu does not explicitly teach a main and an auxiliary winding, these are common features in the art known for their benefits in improved starting, for example.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a single-phase motor as claimed as the motor of Liu in order to design a particular device for production and/or use.  Furthermore, Liu teaches that the high pressure switch is connected to a neutral point of the windings that is the connection parts.
Regarding claim 5, Ohnishi teaches that the switch remains open as long as the pressure remains above the predetermined value, which would include remaining open at a third, higher pressure.  The examiner notes that no level of permanence to the limitation of keeping the contact open is claimed, and thus no distinction is drawn over a system which automatically re-closes the contacts upon reaching an acceptable pressure.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ohnishi as applied to claim 1 above, and further in view of US Patent 5,243,828 to Paige et al. (Paige).
Regarding claim 4, the previously applied references teach the limitations of claim 1 from which claim 4 depends, but do not teach the separate second pressure for closing the contact.  Paige teaches .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ohnishi as applied to claim 1 above, and further in view of US PGPub 2014/0341763 to Kobayashi et al. (Kobayashi).
Regarding claim 6, the previously applied references teach the limitations of claim 1 from which claim 4 depends, but do not teach a condenser, expansion device, and evaporator, though Liu does teach a low pressure pipe (9) and a high pressure pipe (10) and refrigeration (paragraph 4).  Kobayashi teaches another hermetic compressor generally, and particularly teaches that a condenser, expansion device, and evaporator are provided in order to provide a refrigeration cycle (paragraph 53).  Therefore, one of ordinary skill in the art to provide a condenser, expansion device, and evaporator as taught by Kobayashi to the compressor of Liu in order to have a refrigeration cycle.  The examiner notes that it would have been obvious to one of ordinary skill in the art to link the refrigeration cycle with the inlet and outlet of Liu in order to obtain the refrigeration benefits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12 February 2021